         Case 1:17-cv-00840-VSB Document 244 Filed 08/26/21 Page 1 of 2

                                    TROY LAW, PLLC
                           ATTORNEYS / COUNSELORS AT LAW
               Tel: (718) 762-1324 troylaw@troypllc.com Fax: (718) 762-1342
                    41-25 Kissena Boulevard, Suite 103, Flushing, NY 11355

                                                  August 25, 2021

Via ECF
Hon. Vernon S. Broderick, U.S.D.J.
United States District Court
Southern District of New York                                               8/26/2021
40 Foley Square
New York, NY 10007

       Re:     Request for Extension of Time to Move for Class Certification
               Wang v. Shun Lee Palace Restaurant, Inc., No. 17-cv-00840 (VSB), (S.D.N.Y.)

Your Honor,

        We represent Plaintiffs Guoyi Wang, Tong Wei Wu, Zhi Qiang Lu, Haiping Wu, Guoliang
Xu, Steven Chung, Quek Yeow Yap, Shude Zhang, Keeyew Foo, Tsunming Fong, Mingsung
Chan, Leungtack Choi, Fong Yue, Billy Qin, Monaliza Wong, and Weijun Zhen in the above-
referenced matter. We write respectfully to request that these Plaintiffs’ time to move for class
certification be extended from August 26, 2021 to November 17, 2021.

        On March 1, 2021, Your Honor refused to deny those Plaintiffs represented by Troy Law
leave to move for class certification. See Dkt. No. 211. Your Honor reasoned that “There is nothing
inherently impermissible about the Troy Plaintiffs filing a motion for class certification after the
completion of depositions in this case.” Id. (citing Hernandez v. Bare Burger Dio Inc., No. 12-cv-
07794 (RWS), 2013 WL 3199292, at *2 (S.D.N.Y. June 25, 2015)). Your Honor also set a deadline
of August 26, 2021 to move for class certification—30 days after the then-obtaining deadline to
complete fact discovery and depositions. See id.; see also Dkt. No. 212.

        Then, on July 19, 2021, Your Honor entered an amended scheduling order providing, inter
alia, for completion of fact discovery and depositions by October 18, 2021, and of all discovery
by December 3, 2021. See Dkt. No. 236. The amended scheduling order did not provide for
adjustment of the class motion deadline. However, under the logic of Your Honor’s Order of
March 1, 2021, the Troy Plaintiffs should be able to move for class certification a reasonable time
after the completion of depositions. Additionally, because of Defendants’ pending motion for
partial dismissal of the Second Amended Complaint, discovery has been stayed with respect to
several plaintiffs and depositions have been taken neither of nor about them.

        For the foregoing reasons, we respectfully requests that the Court extend the Troy Plaintiffs’
deadline to move for class certification from August 26, 2021 to November 17, 2021—30 days
after the present deadline to complete depositions and fact discovery.

       We thank the Court for its attention to and consideration of this matter.

                                                  Respectfully submitted,
                                                  TROY LAW, PLLC
         Case 1:17-cv-00840-VSB Document 244 Filed 08/26/21 Page 2 of 2

Hon. Vernon S. Broderick, U.S.D.J.
August 25, 2021
Wang v. Shun Lee Palace Restaurant, Inc., No. 17-cv-00840 (VSB), (S.D.N.Y.)
Page 2 of 2

                                             /s/ Aaron B. Schweitzer
                                             Aaron Schweitzer
                                             Attorney for Plaintiffs

cc: via ECF
    all counsel of record
    /asb




                                             2
